Citation Nr: 0818847	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  04-41 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for post-traumatic stress disorder (PTSD) prior to 
March 15, 2005. 

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD as of March 15, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran has verified periods of active duty service from 
July 1950 to July 1953 and from February 1957 to February 
1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Boston, Massachusetts, Department of 
Veterans Affairs (VA) Regional Office (RO).  The initial 
rating was done in Philadelphia, but the Boston RO has 
otherwise had jurisdiction of the case.

In April 2007 this case was remanded by the Board for 
additional development.  The veteran's initial disability 
rating was subsequently increased to 50 percent, effective 
March 15, 2005.  The veteran has not withdrawn his claim as 
to this issue; thus the Board finds that it is still properly 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in controversy where less than the maximum available 
benefit is awarded).  The case has now been returned to the 
Board. 

In April 2007, the Board referred a claim for service 
connection for right ear hearing loss to the RO for initial 
consideration and appropriate action.  After a review of the 
claims file before the Board, it does not appear that any 
action has been taken with respect to this matter.  A claim 
for service connection for right ear hearing loss is again 
referred to the RO for initial consideration and appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that PTSD has been worse than evaluated 
throughout the appeal process.  

The veteran filed the claim on appeal in February 2003.  
Since the last remand by the Board, the veteran's disability 
evaluation was increased and his PTSD is currently rated as 
10 percent disabling prior to March 15, 2005 and as 
50 percent disabling as of that date.  The increase in 
disability rating was based on an increase in severity of the 
veteran's PTSD as reflected in a September 2007 VA 
psychiatric examination and newly obtained VA treatment 
records (covering the period from February 2005 to June 
2007).  

The VA treatment records also reflect continuing treatment at 
the Vet Center in Worcester, Massachusetts.  The relevant Vet 
Center records are not in the veteran's claims file, other 
than a September 2004 letter which relays that the veteran 
has been treated at the Vet Center since April 2004 and that 
he reported increasing symptomatology after the start of the 
war in Iraq.  Records from the Vet Center could be relevant 
in showing when the veteran's PTSD increased in severity and 
in showing the level of severity of this disability during 
the relevant period.  These records should be obtained to the 
extent possible.  Relevant, outstanding VA treatment records 
from February 2002 to February 2005 should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Relevant, outstanding treatment 
records from the Vet Center in Worcester, 
Massachusetts from April 2004 until the 
present should be obtained.  If records 
are not obtained, attempts made to obtain 
the records should be documented as should 
the unavailability of the records. 

2.  Relevant, outstanding VA treatment 
records from February 2002 until the 
present should be obtained.  If records 
are not obtained, attempts made to obtain 
the records should be documented as should 
the unavailability of the records.  

3.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



